DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       ORTHEX, LLC, a Florida Limited Liability Company,
     ORTHOPEDIATRICS CORP., an Indiana Corporation, and
 SQUADRON CAPITAL, LLC, a Connecticut Limited Liability Company,
                         Appellants,

                                    v.

   IMED SURGICAL, LLC, a New Jersey Limited Liability Company.
                          Appellee.

                              No. 4D21-1778

                          [December 2, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jack B. Tuter, Judge; L.T. Case No.
CACE 20-017135.

    Marshall P. Bender and Jason Hunter Korn of Dentons Cohen &
Grigsby P.C., Naples, and Timothy J. Carroll of Venable LLP, Chicago,
Illinois, and Elizabeth M. Manno of Venable LLP, Washington, D.C., for
appellants.

  Jeffrey D. Feldman of Trailblazer Law, Miami, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.